Citation Nr: 0213877	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  01-04 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for service-connected 
bilateral hearing loss, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from January 1951 to December 
1953. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

The Board notes that the veteran's service representative 
filed an informal claim for entitlement to service-connection 
for post-traumatic stress disorder in September 1999.  The RO 
did not address this issue in the October 2000 rating 
decision.  This matter is referred to the RO for appropriate 
disposition. 


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
manifested by Level IV hearing acuity in the right ear and 
Level XI hearing acuity in the left ear.


CONCLUSION OF LAW

The schedular criteria for an increased rating in excess of 
30 percent for service-connected bilateral hearing loss have 
not been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, 
Table VI, Table VIA, and Table VII, Diagnostic Code 6100 
(2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA

The Board notes that during the pendency of this appeal, 
there was a change in the law pertaining to veteran's 
benefits.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), which 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159). 

The requirements under the VCAA have been substantially met.  
The veteran has been provided with adequate notice as to the 
evidence needed to substantiate his claim and the reason the 
claim was denied.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO provided the veteran with a copy of the 
October 2000 rating decision and the April 2001 Statement of 
the Case.  In March 2000 correspondence, the RO informed the 
veteran that he would be scheduled for an examination and 
that VA would obtain the treatment records from John Cochran 
VA Medical Center identified by the veteran.  The RO also 
informed the veteran that no additional information from him 
was required at that time. 

The RO has also made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The veteran was afforded a VA audiological examination in 
June 2000 and the outpatient treatment records were obtained.  
The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board concludes that 
the duties to notify and assist have been satisfied, and the 
Board will proceed with appellate review.


Increased Rating for Bilateral Hearing Loss

The veteran contends that he is entitled to a higher 
evaluation regardless of test results.  The Board emphasizes 
that disability evaluations for hearing impairment are 
derived from a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Thus, the Board is not permitted 
to consider other factors.  

Audiometric testing conducted in June 2000 indicated that the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:





HERTZ



1000
2000
3000
4000
AVG
RIGHT
45
40
60
65
53
LEFT
105+
105+
105+
105+
105+

Speech audiometry revealed speech recognition ability of 78% 
percent in the right and speech recognition ability could not 
be tested in the left ear.  
Hearing loss is evaluated under the provisions of 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100, Tables VI, VIA, VII of 
VA's rating schedule.  At the June 2000 VA audiological 
examination, the veteran demonstrated Level IV hearing acuity 
in the right ear (puretone threshold average 53, speech 
discrimination score 78%) and Level XI hearing acuity in the 
left ear (puretone threshold average 105+, speech 
discrimination score that could not be tested).  38 C.F.R. § 
4.85, Diagnostic Code 6100, Table VI.  According to the 
chart, the veteran's hearing impairment warrants the current 
evaluation of 30 percent.  38 C.F.R. § 4.85, Diagnostic Code 
6100, Table VII.  
The veteran filed the instant claim in November 1999.  
Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The method described above using Tables VI and VII was not 
changed, and therefore, does not affect the veteran's claim.  
Pertinent changes were made to 38 C.F.R. § 4.86, which 
provides for exceptional patterns of hearing impairment. 
The audiometric test results showed that the puretone 
threshold at specified frequencies, 1000 and 2000 Hertz, was 
not 55 decibels or more in the right ear.  Therefore, the 
numeral designation for the veteran's right ear hearing 
impairment must be derived from Table VI.  The puretone 
threshold at each of the four specified frequencies was more 
than 55 decibels in the left ear.  The numeral designation 
for the veteran's left ear hearing impairment may be derived 
from either Table VI or VIA, whichever results in the higher 
numeral.  The numeral designation for the veteran's left ear 
hearing impairment is the same under both tables.  According 
to the chart, the veteran is not entitled to a higher rating 
for an exceptional pattern of hearing impairment under 
subsection (a) of 38 C.F.R. § 4.86. 
The veteran's bilateral hearing loss does not demonstrate the 
exceptional pattern of hearing impairment described under 
subsection (b) of 38 C.F.R. § 4.86.  The puretone threshold 
was not 30 decibels or less at 1000 Hertz and 70 decibels or 
more at 2000 Hertz in either the right ear or left ear.   
Based on the foregoing findings, the Board finds that the 
preponderance of the evidence is against assignment of a 
rating in excess of 30 percent for the veteran's bilateral 
hearing loss at this time. 

The veteran also contends that his hearing impairment and its 
effects on daily living warrant application of a higher 
rating on an extraschedular basis.  The Board finds that the 
evidence does not show that the veteran's hearing impairment 
has markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluation or 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  The percentage ratings represent as 
far as can practicably be determined the average impairment 
in earning capacity resulting from such injuries and their 
residual conditions in civil occupations.  As such, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a rating in excess of 30 percent for service-
connected bilateral hearing loss is denied.




		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



